IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 441PA16

                               Filed 17 August 2018

STATE OF NORTH CAROLINA
               v.
MARIAN OLIVIA CURTIS



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 794 S.E.2d 561

(2016), affirming an order signed on 9 February 2016 by Judge Michael Duncan in

Superior Court, Caldwell County. Heard in the Supreme Court on 6 November 2017.


      Joshua H. Stein, Attorney General, by Christopher W. Brooks, Special Deputy
      Attorney General, for the State-appellant.

      Wilson, Lackey & Rohr, P.C., by Timothy J. Rohr, for defendant-appellee.


      JACKSON, Justice.


      In this case we consider whether the two-year statute of limitations in N.C.G.S.

§ 15-1 bars the State from prosecuting defendant Marian Olivia Curtis for the

misdemeanor offense of driving while impaired (DWI) when the State did not charge

defendant by indictment or presentment and did not commence prosecution within

that period.   Because we conclude that other valid criminal pleadings listed in

N.C.G.S. § 15A-921, including the citation issued to defendant in this case, toll the

section 15-1 statute of limitations, we reverse the decision of the Court of Appeals
                                    STATE V. CURTIS

                                   Opinion of the Court



affirming the superior court’s order affirming the district court’s order of dismissal

and we remand this case for further proceedings.


      On 1 August 2012, defendant was cited for DWI. Defendant was also charged

with driving left of center and possession of a Schedule II controlled substance. A

magistrate’s order was issued on 9 August 2012. On 21 April 2015, defendant filed

with the District Court, Caldwell County her Objection to Trial on Citation and

Motion for Statement of Charges and Motion to Dismiss. In her motion defendant

argued that, because she was filing a pretrial objection pursuant to N.C.G.S.

§ 15A-922(c) to trial on a citation, the State typically would be required by the statute

to file a statement of charges; however, because section 15-1 establishes a two-year

statute of limitations for misdemeanors, defendant contended that her charges must

be dismissed instead.     That same day, the district court issued a Preliminary

Indication that “defendant was never charged via indictment, presentment, or

warrant,” that “[t]he statute of limitations ha[d] not been tolled,” and that “[i]t has

been more than two years since the alleged date of [the] offense.” Consequently, the

district court determined that the statute of limitations in section 15-1 barred further

prosecution of defendant and thus dismissed the charges.


      On 29 April 2015, the State appealed the district court’s Preliminary Indication

to Superior Court, Caldwell County and moved for an order denying defendant’s

motion to dismiss on the basis that the magistrate’s order served to toll the section


                                           -2-
                                    STATE V. CURTIS

                                   Opinion of the Court



15-1 statute of limitations. The superior court issued an order on 1 October 2015

affirming the district court’s Preliminary Indication, granting defendant’s motion to

dismiss, and remanding the case to the district court for entry of a final order

dismissing the DWI charge. The district court entered the final order of dismissal on

15 October 2015, and on appeal to superior court, that final order was affirmed in an

order signed on 9 February 2016. The State appealed the superior court’s decision to

the Court of Appeals.


      Having determined that the procedural and legal issues in this case were

identical to those before it in State v. Turner, ___ N.C. App. ___, 793 S.E.2d 287 (2016),

the Court of Appeals adopted its reasoning in Turner and held that the district court

had not erred in granting defendant’s motion to dismiss. State v. Curtis, ___ N.C.

App. ___, 794 S.E.2d 561, 2016 WL 7100635, at *1 (2016) (unpublished). Therefore,

we look to Turner, which is also before this Court on appeal, for the reasoning of the

Court of Appeals.1


      The facts in Turner are substantially similar to those in this case. On 7 August

2012, the defendant, Christopher Glenn Turner, received a citation for driving while

impaired, was arrested and brought before a magistrate who issued a magistrate’s



      1  We allowed discretionary review of the decision of the Court of Appeals in Turner
on 16 March 2017. For the reasons stated in our opinion here, we have filed a per curiam
opinion reversing and remanding the decision of the Court of Appeals in Turner. See State
v. Turner, ___ N.C. ___, ___ S.E.2d ___ (Aug. 17, 2018) (No. 440PA16).

                                           -3-
                                   STATE V. CURTIS

                                  Opinion of the Court



order, and was never charged by indictment, presentment, or warrant. Turner, ___

N.C. App. at ___, 793 S.E.2d at 288. On 26 November 2014, the defendant moved to

dismiss the charges on grounds that the statute of limitations in section 15-1 had

expired. Id. at ___, 793 S.E.2d at 288. As in this case, the charge ultimately was

dismissed and the State appealed that decision to the Court of Appeals. Id. at ___,

793 S.E.2d at 288. The Court of Appeals reasoned that section 15-1 creates a two-

year statute of limitations for the misdemeanors listed therein because it provides

that “[t]he crimes of deceit and malicious mischief, and the crime of petit larceny

where the value of the property does not exceed five dollars ($5.00), and all

misdemeanors except malicious misdemeanors, shall be presented or found by the

grand jury within two years after the commission of the same.” Id. at ___, 793 S.E.2d

at 289 (emphasis omitted) (quoting N.C.G.S. § 15-1 (2015)). Because the Court of

Appeals determined that this statutory language was both explicit and clear, the

court concluded that it “must give [the statute] its plain and definite meaning,” and

was “without power to interpolate, or superimpose, provisions and limitations not

contained therein.” Id. at ___, 793 S.E.2d at 290 (quoting State v. Williams, 218 N.C.

App. 450, 451, 725 S.E.2d 7, 8-9 (2012)). The Court of Appeals also relied on this

Court’s determination regarding section 15-1 in State v. Hedden that “[t]here is no

saving clause in this statute as to the effect of preliminary warrants before a justice

of the peace or other committing magistrate, and in our opinion on the facts of this

record the law must be construed and applied as written.” Id. at ___, 793 S.E.2d at


                                          -4-
                                   STATE V. CURTIS

                                   Opinion of the Court



289 (quoting Hedden, 187 N.C. 803, 805, 123 S.E. 65, 65 (1924) (footnote omitted)).

Consequently, the Court of Appeals held that “the State had two years to either

commence the prosecution of its case, or to issue a warrant, indictment, or

presentment which would toll the statute of limitations,” and affirmed dismissal of

the DWI charge against the defendant because the State failed to pursue either

course within that period. Id. at ___, 793 S.E.2d at 290.


      On 16 March 2017, we allowed the State’s petition for discretionary review of

the decision of the Court of Appeals in this case. Before this Court, the State argues

that any criminal pleading that establishes jurisdiction in the district court should

toll the two-year statute of limitations in section 15-1 and therefore, that the Court

of Appeals erred in holding that the State was barred from prosecuting this action

due to expiration of the statute of limitations. We agree.


      The issue before us is one of statutory interpretation. “The primary goal of

statutory construction is to effectuate the purpose of the legislature in enacting the

statute.” Liberty Mut. Ins. Co. v. Pennington, 356 N.C. 571, 574, 573 S.E.2d 118, 121

(2002) (citations omitted). “The legislative purpose of a statute is first ascertained

by examining the statute’s plain language.” Id. at 574, 573 S.E.2d at 121 (quoting

Correll v. Div. of Soc. Servs., 332 N.C. 141, 144, 418 S.E.2d 232, 235 (1992)). We “give

the statute its plain meaning” when the statutory language is clear, but when the

meaning of the statute is ambiguous or unclear, we “must interpret the statute to


                                           -5-
                                     STATE V. CURTIS

                                    Opinion of the Court



give effect to the legislative intent.” Frye Reg’l Med. Ctr., Inc. v. Hunt, 350 N.C. 39,

45, 510 S.E.2d 159, 163 (1999) (citing Burgess v. Your House of Raleigh, Inc., 326 N.C.
205, 209, 388 S.E.2d 134, 136-37 (1990)). Moreover, when “a literal interpretation of

the language of a statute will lead to absurd results, or contravene the manifest

purpose of the Legislature, as otherwise expressed, the reason and purpose of the law

shall control and the strict letter thereof shall be disregarded.” Id. at 45, 510 S.E.2d

at 163 (quoting Mazda Motors of Am., Inc. v. Sw. Motors, Inc., 296 N.C. 357, 361, 250
S.E.2d 250, 253 (1979)).


       Before its 1971 revision, our state constitution established that “[n]o person

shall be put to answer any criminal charge, except as hereinafter allowed, but by

indictment, presentment, or impeachment.” N.C. Const. of 1868, art. I, § 12. From

1943 until 2017, section 15-1 stated that “all misdemeanors except malicious

misdemeanors, shall be presented or found by the grand jury within two years after

the commission of the same, and not afterwards.” N.C.G.S. § 15-1 (2015).2 In State

v. Hundley we recognized that this statute specifically “refers to criminal

prosecutions based on grand jury action.” 272 N.C. 491, 493, 158 S.E.2d 582, 583

(1968). That view was based, at least in part, on our earlier decision in State v.



       2  While our decision in this case was pending, the General Assembly amended section
15-1 to provide that “all misdemeanors except malicious misdemeanors, shall be charged
within two years after the commission of the same, and not afterwards.” Act of Oct. 5, 2017,
ch. 212, sec. 5.3, 2017 N.C. Sess. Laws 1565, 1579 (codified at N.C.G.S. § 15-1 (2017)).


                                            -6-
                                      STATE V. CURTIS

                                      Opinion of the Court



Underwood. See id. at 493, 158 S.E.2d at 583 (citing Underwood, 244 N.C. 68, 70, 92
S.E.2d 461, 463 (1956)).


       In Underwood a defendant moved to quash a warrant for driving while under

the influence when, after appealing to the superior court from his conviction in the

Recorder’s Court of Harnett County based upon that warrant, the superior court did

not hear his case and the State did not obtain a bill of indictment or presentment

within two years of the commission of the crime charged. 244 N.C. at 69, 92 S.E.2d

at 461-62. In considering whether the statute of limitations in section 15-1 entitled

the defendant to such relief, we necessarily addressed our previous decision on this

topic in State v. Hedden, which defendant points to in support of her motion to dismiss

here. See id. at 70, 92 S.E.2d at 463. In Hedden we had considered whether the

statute of limitations that was the predecessor to section 15-1 could be tolled by a

magistrate’s warrant.3 187 N.C. at 804-05, 123 S.E. at 65-66. We determined:

                     There is no saving clause in this statute as to the
              effect of preliminary warrants before a justice of the peace

       3  Similar to the version of section 15-1 in effect during the events giving rise to this
case, section 4512 of the Consolidated Statutes provided:

              All misdemeanors, and petit larceny where the value of the
              property does not exceed five dollars, except the offenses of
              perjury, forgery, malicious mischief, and other malicious
              misdemeanors, deceit, and the offense of being accessory after
              the fact, now made a misdemeanor, shall be presented or found
              by the grand jury within two years after the commission of the
              same, and not afterwards.

1 N.C. Cons. Stat. § 4512 (1919).

                                              -7-
                                     STATE V. CURTIS

                                     Opinion of the Court



              or other committing magistrate, and in our opinion on the
              facts of this record the law must be construed and applied
              as written. There must be a presentment or indictment
              within two years from the time of the offense committed
              and not afterwards.

Id. at 805, 123 S.E. at 65. In Underwood, though, we distinguished Hedden on the

basis that the committing magistrate who issued the warrant “did not have final

jurisdiction of the offense charged but bound the defendant over to the Superior

Court. Consequently, the defendant could not have been tried in the Superior Court

on the original warrant, but only upon a bill of indictment.” Underwood, 244 N.C. at

70, 92 S.E.2d at 463.4 We determined that section 15-1 directed only that “[i]n

criminal cases where an indictment or presentment is required, the date on which the

indictment or presentment has been brought or found by the grand jury marks the

beginning of the criminal proceeding and arrests the statute of limitations.” Id. at

70, 92 S.E.2d at 463 (emphasis added) (citing N.C.G.S. § 15-1). We then held that:

              [I]n all misdemeanor cases, where there has been a
              conviction in an inferior court that had final jurisdiction of
              the offense charged, upon appeal to the Superior Court the
              accused may be tried upon the original warrant and that
              the statute of limitations is tolled from the date of the
              issuance of the warrant.

Id. at 70, 92 S.E.2d at 462.


       4   In other words, because of the locality-specific structure and jurisdiction of the
inferior courts at the times that Underwood and Hedden were decided, the defendant in
Underwood could be tried to final judgment, convicted, and sentenced based upon the
warrant in that case, but the defendant in Hedden could only be held based upon the warrant
at issue pending further action by a grand jury. Therefore, the Underwood warrant had the
effect of tolling the statute of limitations and the Hedden preliminary warrant did not.

                                             -8-
                                   STATE V. CURTIS

                                   Opinion of the Court



      Defendant argues here that our holding in Underwood should be read to carve

out a single exception to the plain language of section 15-1 to allow warrants to toll

the statute of limitations. Defendant’s attempt to distinguish Underwood from the

present case elevates form over substance and is unpersuasive. Although our holding

in Underwood addressed the specific factual circumstances of that case, the critical

distinction we drew was more generally between crimes that require grand jury

action to convey jurisdiction to the trial court and crimes that do not. See Underwood,

244 N.C. at 70, 92 S.E.2d at 463. For the latter, it would be absurd to require the

State to charge a defendant by indictment or presentment in order to toll the statute

of limitations when the State has already obtained an otherwise valid criminal

pleading that conveys jurisdiction by satisfying the requirements of N.C.G.S. § 15A-

924(a). See State v. Brice, 370 N.C. 244, 249, 806 S.E.2d 32, 36 (2017) (explaining

that a criminal pleading is constitutionally sufficient and conveys jurisdiction to the

trial court when the pleading “clearly [ ] apprise[s] the defendant . . . of the conduct

which is the subject of the accusation” (quoting N.C.G.S. § 15A-924(a)(5) (2015))).


      Since our decision in Underwood, the structure of the General Court of Justice

as well as the allocation of subject-matter jurisdiction and the types of pleadings that

may convey jurisdiction over criminal actions all have undergone substantive

changes. The extensive amendments to Article IV of the 1868 constitution that were

ratified in 1962 created the District Courts as a division of the new General Court of

Justice, see N.C. Const. of 1868, art. IV, §§ 1-2, 8 (1962), and granted to the General

                                           -9-
                                    STATE V. CURTIS

                                   Opinion of the Court



Assembly the power to “by general law uniformly applicable in every local court

district of the State, prescribe the jurisdiction and powers of the District Courts,” id.

art. IV, § 10(3). In a provision that has remained unaltered since its enactment, the

General Assembly subsequently directed that “the district court has exclusive,

original jurisdiction for the trial of criminal actions, including municipal ordinance

violations, below the grade of felony, and the same are hereby declared to be petty

misdemeanors.” Compare N.C.G.S. § 7A-272(a) (Supp. 1965), with id. § 7A-272(a)

(2017). Following these changes in the structure and allocation of jurisdiction in the

General Court of Justice, the text of the provision formerly denominated as Article I,

Section 12 of the 1868 constitution was changed in the 1971 constitution to state that

“[e]xcept in misdemeanor cases initiated in the District Court Division, no person

shall be put to answer any criminal charge but by indictment, presentment, or

impeachment.” N.C. Const. art. I, § 22. As such, the General Statutes have directed

since 1975 that “[t]he citation, criminal summons, warrant for arrest, or magistrate’s

order serves as the pleading of the State for a misdemeanor prosecuted in the district

court, unless the prosecutor files a statement of charges, or there is objection to trial

on a citation.” Compare N.C.G.S. § 15A-922(a) (1975), with id. § 15A-922(a) (2017).


      Defendant argues that the expansion of the scope of criminal pleadings for

misdemeanor offenses contemplated in Article I, Section 22 does not mean that the

scope of pleadings capable of tolling the two-year statute of limitations has also

expanded. If the General Assembly desired that effect, defendant contends that

                                          -10-
                                    STATE V. CURTIS

                                    Opinion of the Court



section 15-1 would provide for it explicitly. Here defendant again draws an overly

technical distinction—one that fails to contemplate the purpose of the two-year

statute of limitations in light of development of our State’s laws governing criminal

procedure.


       We have recognized that the purpose of a statute of limitations such as section

15-1 is to “provide predictable, legislatively enacted limits on prosecutorial delay,”

thereby serving as “the primary guarantee against bringing overly stale criminal

charges.” State v. Goldman, 311 N.C. 338, 343, 317 S.E.2d 361, 364 (1984) (quoting

United States v. Lovasco, 431 U.S. 783, 789, 97 S. Ct. 2044, 2048 (1977)). Because a

criminal citation may now serve as the State’s charging document for misdemeanors,

see N.C.G.S. § 15A-922(a); see also id. § 20-138.1(c)-(d) (2017) (stating that “[i]mpaired

driving as defined in this section is a misdemeanor,” and “[i]n any prosecution for

impaired driving, the pleading is sufficient if it states the time and place of the alleged

offense in the usual form and charges that the defendant drove a vehicle on a highway

or public vehicular area while subject to an impairing substance”), the purpose of the

statute of limitations was satisfied by issuance of the citation to defendant.


       Here defendant received a citation for driving while subject to an impairing

substance.   That citation was a constitutionally and statutorily proper criminal

pleading that conveyed jurisdiction to the district court to try defendant for the

misdemeanor crime charged. In light of our decision in Underwood, the changes to


                                           -11-
                                   STATE V. CURTIS

                                  Opinion of the Court



criminal procedure and to our court system since the enactment of section 15-1, as

well as our understanding of the general purpose of a criminal statute of limitations,

we hold that the citation issued to defendant tolled the statute of limitations here.

We cannot conclude that the General Assembly intended the illogical result that an

otherwise valid criminal pleading that vests jurisdiction in the trial court would not

also toll the statute of limitations. Accordingly, we reverse the decision of the Court

of Appeals and remand this case to that court for remand to the Superior Court,

Caldwell County, with instructions to vacate the 9 February 2016 Order Affirming

District Court Order and for further proceedings not inconsistent with this opinion.


      REVERSED AND REMANDED.




                                         -12-